Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-12-00586-CV

                            IN THE INTEREST OF C.B.C., a Minor Child 1

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02579
                            Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena Chapa, Justice

Delivered and Filed: January 30, 2013

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. Counsel

for appellant has filed a brief representing that he has conducted a professional evaluation of the

record and determined that there are no meritorious issues to raise on appeal. Counsel concludes

the appeal is frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San

Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders terminating

parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003,

no pet.). In compliance with the procedure in Anders, counsel sent a copy of counsel’s brief to


1
  The child’s initials were corrected to “C.R.C.” in an amended petition filed by the Department of Family and
Protective Services, and the child is referred to as “C.R.C.” in the judgment, but the style of the case remained “In
the Interest of C.B.C.”
                                                                                    04-12-00586-CV


appellant, and informed appellant of her right to file her own brief. See Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.). Appellant has not filed a pro se

brief.

         After reviewing the record from the trial on the merits and counsel’s brief, we agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s judgment, and

grant counsel’s motion to withdraw. Id.



                                                  Rebeca C. Martinez, Justice




                                                -2-